 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                              DISTRICT OF NEVADA

10

11       DAIMON MONROE,                                            Case No. 2:18-cv-01491-GMN-PAL
12                           Petitioner,                           ORDER
13              v.
14       WARDEN WILLIAMS, et al.,
15                           Respondents.
16

17             Petitioner has filed a “Motion Explaining Filing Fees” (ECF No. 9), filled with

18   explanations why he has not yet paid the filing fee. The court notes simply that if petitioner is

19   relying on a friend to come to the courthouse to pay the filing fee,1 then perhaps petitioner does

20   not have the funds to pay the filing fee. The court will give petitioner one more opportunity to

21   file an application to proceed in forma pauperis with all the required documents.

22             IT THEREFORE IS ORDERED that petitioner’s “Motion Explaining Filing Fees” (ECF

23   No. 9) is GRANTED to the extent that petitioner asks for more time to resolve the filing-fee

24   matter.

25   ///

26   ///

27
     1
      To date, the court has not received the filing fee. It is possible that petitioner’s friend went to the wrong courthouse.
28   Four courthouses sit within a few blocks of each other.
                                                                  1
 1          IT FURTHER IS ORDERED that petitioner shall file another application for leave to

 2   proceed in forma pauperis, accompanied by a signed financial certificate and a statement of his

 3   inmate account. The clerk of the court shall send petitioner a blank application form for

 4   incarcerated litigants. In the alternative, petitioner shall make the necessary arrangements to pay

 5   the filing fee of five dollars ($5.00), accompanied by a copy of this order. Petitioner shall have

 6   thirty (30) days from the date that this order is entered to comply. Failure to comply will result in

 7   the dismissal of this action.

 8          DATED: December 7, 2018
 9                                                                 ______________________________
                                                                   GLORIA M. NAVARRO
10                                                                 Chief United States District Judge
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        2
